Citation Nr: 0210730	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  96-44 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and July 1996 rating 
decisions by the RO that denied an application to reopen a 
previously denied claim of service connection for 
schizophrenia.  The veteran testified at a hearing at the RO 
in January 1997.

Previously, the case was before the Board in November 1999, 
when it was remanded for additional development.


FINDINGS OF FACT

1.  In June 1990, the Board denied a claim of service 
connection for schizophrenia.

2.  In May 1995, the RO denied the application to reopen a 
previously denied claim of service connection for 
schizophrenia.  The veteran was notified of the denial but 
did not initiate an appeal.

3.  Evidence received since the May 1995 RO denial, when 
considered in conjunction with the entire record, is not so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for schizophrenia.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for schizophrenia, has not 
been submitted.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The veteran's current claim of service connection for 
schizophrenia is not his first such claim.  In June 1990, the 
Board denied a claim of service connection for schizophrenia.  
Such a determination is final.  See 38 U.S.C.A. § 7104 (West 
1991 & Supp. 2002); 38 C.F.R. § 20.1100 (2001).

By a May 1995 rating action, the RO denied the veteran's 
application to reopen a previously denied claim of service 
connection for schizophrenia.  That same month, the RO 
notified the veteran of that decision, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).  

More recently, by rating actions of February and July 1996, 
the RO denied the veteran's application to reopen the 
previously denied claim of entitlement to service connection 
for schizophrenia.  He was informed of the denial and filed 
the present appeal.  

The veteran's claim may now be reopened only if new and 
material evidence has been submitted since the last final 
disallowance-May 1995.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001).

The Board has reviewed the additional evidence associated 
with the claims folder since the May 1995 RO denial, and 
finds that new and material evidence has not been received.  
(The specified basis for the denial of service connection in 
May 1995 was that the veteran's schizophrenia was not shown 
to have been incurred in service or within one year after 
separation from service).  The evidence available at the time 
of the May 1995 RO denial included service medical records, 
post-service VA treatment reports, dated from October 1976 to 
May 1984, as well as private correspondence and treatment 
reports dated from December 1977 to March 1995.

The veteran's service medical records show that, in February 
1976, he was referred for counseling and rehabilitation for 
drug use.  The veteran received counseling from March to June 
1976 and did not show a desire to be rehabilitated.  In 
conjunction with the rehabilitation program, a mental status 
evaluation report revealed no evidence of a psychiatric 
abnormality.  These service medical records were negative for 
any psychiatric related complaints with the exception of a 
report of medical history taken in conjunction with the 
veteran's June 1976 separation examination.  In the report of 
medical history, the veteran reported that he had had nervous 
trouble.  These records also included treatment notes 
provided by Dr. A.B.

Post-service VA treatment reports, dated from October 1976 to 
August 1977, do not indicate that the veteran was seen for 
psychiatric problems.  In October 1976, he was treated for 
prostatitis.  In August 1977, the veteran received treatment 
for his left wrist after a bicycle accident.  When examined 
by VA in October 1977, a history of prostatitis was noted.  
The veteran did not have any psychiatric-related complaints 
or diagnoses.  The remaining records, dated from September 
1981 to May 1984, show that, beginning in June 1981, the 
veteran was hospitalized for paranoid schizophrenia and 
continued to receive treatment for it on numerous occasions 
thereafter.

Post-service private correspondence and treatment reports 
dated from December 1977 to March 1995 include correspondence 
from Dr. W.H., dated in December 1977.  Dr. W.H. noted that 
the veteran had a long-standing illness for which he was 
being treated, and that it had hampered his academic 
performance.   Private hospitalization records show that, in 
July 1978, the veteran was hospitalized for an acute 
psychotic reaction.  A note from the University of Rhode 
Island, Mental Health Services, dated in May 1987, indicates 
that the veteran was last seen in 1976 but that records of 
any such treatment had since been destroyed.

The veteran submitted his application to reopen his claim of 
service connection for schizophrenia in November 1995.  The 
evidence received since the May 1995 RO denial includes new 
medical evidence that was not of record at the time of the 
May 1995 RO denial, but this evidence is not "material" 
because it does not address the question of whether the 
veteran's schizophrenia had its onset during service or 
whether schizophrenia became manifest during the one-year 
presumptive period following the veteran's separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (2001).  Instead, the 
newly received evidence shows that the veteran continued to 
receive treatment for schizophrenia.  None of the VA 
examiners or private physician has provided an opinion 
regarding the onset of the veteran's schizophrenia.

Although the veteran has provided his own opinion in written 
statements and at his January 1997 hearing regarding the 
etiology of schizophrenia, there has been no indication in 
the record that he is competent to provide such an opinion as 
to medical etiology.  Additionally, his statements, as well 
as those from his sister and friend, as to the time of onset 
do not differ from the contentions and evidentiary assertions 
made prior to the May 1995 RO decision.  While the veteran is 
competent to describe symptoms he was experiencing and which 
he observed during service, his assertions that his 
schizophrenia had its onset in service or became manifest 
during the one-year presumptive period following his 
separation from service are not helpful to the fact-finding 
process because he is not competent to provide evidence that 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (holding that lay assertions of medical 
causation cannot serve as a predicate to reopen a previously 
denied claim).  Consequently, the lay statements and more 
recent assertions by the veteran do not tend to prove the 
claim in a manner different from what was shown previously.  
Therefore, this evidence is not new and material.

The Board finds that the newly received evidence - VA medical 
records dated from December 1996 to April 2001, 
correspondence from a private physician in January 1996, 
correspondence from a friend in May 1996, correspondence from 
his sister in July 1996, and the veteran's hearing testimony 
and statements - merely establishes that the veteran 
continued to seek treatment for his schizophrenia.  As with 
other new evidence, this evidence does not address whether 
schizophrenia began during service or was manifest to a 
compensable degree during the one-year presumptive period 
following the veteran's separation from service.  In sum, it 
does not tend to support his claim in a manner not previously 
shown.  Paller v. Principi, 3 Vet. App. 535, 538 (1992).  It 
only shows that he continues to have the disease process that 
was previously demonstrated.  Consequently, the newly 
received evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In other words, the evidence does not tend to provide 
information directly pertinent to the underlying question of 
service connection beyond what was known previously.  
Accordingly, the Board concludes that the veteran has not 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).

The Veterans Claims Assistance Act of 2000

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  The Act also eliminated the previous requirement 
that a claim be well grounded before VA's duty to assist 
arose.  In this regard, it should again be pointed out that 
the question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  Consequently, because the Board may not address 
the underlying claim until new and material evidence has been 
presented, further action to fulfill the duty to assist under 
the Veterans Claims Assistance Act of 2000 is not required.  

As for the notice requirements are concerned, the Board notes 
that the RO contacted the veteran in April 2001 and requested 
that he provide evidence to support his claim.  The RO 
informed the veteran of the type of evidence needed to 
satisfy the requirement of new and material evidence such as 
a medical opinion or other any evidence showing a diagnosis 
of schizophrenia during service.  The RO also informed the 
veteran that the evidence should be submitted within 60 days 
if possible but within one year to allow for payment of 
benefits in association with the claim.  The RO further 
notified the veteran of what action the RO had taken with 
respect to obtaining evidence in his claim.  The RO further 
issued the veteran a supplemental statement of the case 
(SSOC) in May 2002 which addressed the development of the 
claim up to that point and included the pertinent statutes 
and regulations.

In short, the Board finds that VA has complied with the 
notice requirements contained in the VCAA.  This is evidenced 
by a statement of the case issued in September 1996, the 
November 1999 Board remand, the RO's April 2001 letter to the 
veteran, and the May 2002 SSOC.  These documents show that 
the RO notified the veteran of the criteria pertaining to his 
attempt to reopen his claim of service connection, the type 
of evidence needed to prove his claim, the need to submit new 
and material evidence to support his claim, and of which 
evidence, if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
schizophrenia is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

